Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant in his argument filed on 7/23/2022 Pg. 1, states that the applicant agrees to keep the original filed abstract and specification filed on 09/26/2020 without changes. However, applicant on 7/23/2022 filed new specification and new abstract, Examiner based on the Applicant’s statement will only consider specification and abstract filed on 9/26/2020.
Applicant argues that the claims numbered properly, Examiner in response notice that applicant in his response on 7/23/2022, amended the claims 1, 3-4,6,10 and cancelled claims 2,5, 7-9, 11-14. However, Applicant filed a new set of claims on 07/23/2022 “apparently re-numbering the claims and including same limitations in the amended copy but call it “new amended and clean claims”, Examiner advised the applicant that any “NEW” claims should be given new numbers. 
For examination purpose and as discussed in the interview with the Applicant, Claims will renumbered as follow: 15-19 instead of 1-5 and claims 1-14 now considered cancelled.
In response to applicant’s argument regarding Simmons, it is moot, Examiner not relying on Simmons due to claims amendment.
In response to Simmons does not teach unlimited language, Examiner respectfully disagrees, “unlimited” is very broad/unspecified term, and there must be a limit to the language system can support. Simmons recite at least 6 language, therefore still reads on this limitation.
IN response to applicant argument regarding claim 10 “renumbered 19”, applicant generally explain the benefit of his invention without specifically pointing why the cited reference does not teach the limitation. Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.


An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 disclose {a communication system comprising: receiving different inputs, wherein runs on the mobile device and facilitates tow-way in- person communication dialogues between blind, deaf, and normal people}, the claim is directed to communication system, and then “runs on the mobile device”, it is not clear and confusing what run on the mobile device. Also the claims discloses two way in person communication between blind, deaf and normal, the mobile communication “is not in-person communication”, plus since it only two way, it is not clear if the communication between i.e., blind and normal or blind and deaf or deaf and normal, etc. 
Claim 16 teaches “a phone device”, it is not clear and confusing if applicant refers to the same “mobile device” mentioned in claim 1 or it is another phone device.
	Claim 17, discloses “works in any environment condition”, this limitation is not clear and confusing.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “unlimited language”, and the claim also recites support as a built-in feature which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 15-19 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stringham (US 20160277709) in view of Carlson (US 20160004831).
Regarding claim 15, Stringham teaches, a communication system (Fig. 1 and abstract) comprising: 
receiving different inputs, wherein runs on the mobile device (Paragraph 23-24) and facilitates tow-way in- person communication dialogues between blind, deaf, and normal people (Paragraph 2, 4-8, 29, 54).
	Stringham does not explicitly teach blind people. 
	Carlson communication with visually impaired people (Paragraph 6).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Stringham with Carlson in order to improve the system and accommodate different users with different impaired capabilities. 
Regarding claim 16, Stringham in view of Carlson teaches, wherein needs only a one phone device without any other external gadgets or assisting devices (Stringham Paragraph 54: videophone).
Regarding claim 17, Stringham in view of Carlson teaches, wherein works in any environment conditions (Stringham videophone work in the environment where the user use it).
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stringham (US 20160277709) in view of Carlson (US 20160004831) in view of Simmons (US  20140171036).
Regarding claim 18, Stringham in view of Carlson teaches, the claimed system.
Stringham in view of Carlson does not explicitly teach wherein has unlimited extendable different languages support as a built-in feature.
	Simmons teach communication between normal and impaired users, wherein the system supports different language (Paragraph 33, 8, 54).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Stringham with Simmons in order to improve the system and accommodate different users with different language.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stringham (US 20160277709) in view of Carlson (US 20160004831) in view of Gass (US 20190243621).
Regarding claim 19, Stringham in view of Carlson teaches, the claimed system.
Stringham in view of Carlson does not explicitly teach wherein has libraries of technical words and phrases with customization capability based on user queries for professional use and careers.
	Gass teach a mobile embedded with dictionary library for different language (Paragraph 48, 51, 76).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Simmons with Carlson in order to improve the system and accommodate different users.

Examiner Also found another art that can be used to reject the claims 15-17, 19. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17, 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Wohlert (US 20150120293).
Regarding claim 15, Wohlert teaches, a communication system (abstract) comprising:
 receiving different inputs, wherein runs on the mobile device and facilitates tow-way in- person communication dialogues between blind, deaf, and normal people (Paragraph 23, 19).
Regarding claim 16, Wohlert teaches, wherein needs only a one phone device without any other external gadgets or assisting devices (el. 120).
Regarding claim 17, Wohlert teaches, wherein works in any environment conditions (Paragraph 23).
Regarding claim 19, Wohlert teaches, wherein has libraries of technical words and phrases with customization capability based on user queries for professional use and careers (Paragraph 35, 39).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652